USCA4 Appeal: 22-1699      Doc: 9        Filed: 12/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1699


        MAJOR MIKE WEBB, a/k/a Major Mike Webb for Congress (H8VA08167), d/b/a
        Friends for Mike Webb,

                            Plaintiff - Appellant,

                     v.

        CITY OF FALLS CHURCH; CITY OF ALEXANDRIA,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Michael Stefan Nachmanoff, District Judge. (1:22-cv-00668-MSN-WEF)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Michael David Webb, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1699      Doc: 9         Filed: 12/22/2022    Pg: 2 of 2




        PER CURIAM:

               Major Mike Webb appeals the district court’s order denying his motion to proceed

        in forma pauperis. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons. Webb v. City of Falls Church, 1:22-cv-00668-MSN-WEF (E.D.

        Va. June 17, 2022).      We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2